IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 579 EAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
ZAVON LAVON,                                 :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.